Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2021.06.11.

Status of the Claims
Claims 1 – 14 remain as previously presented
Claims 15 – 20 have been canceled

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an actuator operatively connected to the second housing portion” of claim 10 and “at least one electrically operated hydraulic valve” of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Examiner notes that Figure 2 does not include any such flow control features which could be utilized to provide control to the controller, Figure 2 does not suggest the placement of such features and no placement is specifically provided in the specification which would meet the requirements of the aforesaid limitations.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 8, and 10 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 2 recites the limitation "the impeller cavity." There is insufficient antecedent basis for this limitation in the claim. Claims 3 and 6 subsequently recite the limitation “the cavity,” it is unclear if the cavity recited in claims 3 and 6 is the same as the “cavity” recited in claim 2.
Claim 10 recites the limitation “a delivery pressure setpoint,” subsequent dependent claim 13 recites the limitation “wherein the delivery pressure setpoint is a range of pressures.” It is unclear from these limitations, presented in the dependency order, what pressures are required to meet the limitations of each claim. The parent claim appears to indicate that a singular pressure meets the limitation of the claim while the dependent claim appears to indicate that a range of pressures are capable of meeting the limitations of the claim. If the range of pressures are capable of meeting the limitations of the parent, then it is further unclear how the range of pressures meets the limitation of a single set point as required by the parent. Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as it is unclear if the claim is presenting a broader interpretation than parent claim 10.
Dependent claims not specifically rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are interpreted as being rejected for depending from a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 presents a broadening of the limitations presented in parent claim 10 as discussed in the aforesaid 112(b) rejection of claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,074,167, “Olifirov.”
Regarding Claim 1: Olifirov discloses a rotodynamic pump (Figure 1a – 1c) for pumping a fluid (Abstract), comprising an impeller (26), a housing (20) surrounding the impeller and a pressure regulating mechanism (50) configured to adjust the clearance between the impeller and the impeller housing to regulate pressure of the fluid downstream of the impeller (Column 6, Line 49, “FIG. 1a shows schematically an actuator 50 extending through the holes 49 to engage the shroud 35 and thereby adapt the pump for lower or higher output.”).  

Claims 1 – 4, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,482,523, “Morando.”
Regarding Claim 1: Morando discloses a rotodynamic pump (Figures 1 – 6) for pumping a fluid, comprising an impeller (B), a housing (A, C, D) surrounding the impeller and a pressure regulating mechanism (F) configured to adjust the clearance between the impeller and the impeller housing to regulate pressure of the fluid downstream of the impeller (Column 3, Lines 51 to Column 4, Line 14, “Automatic adjustment of the width of passages 54 is effected by servo-actuator assembly F”).  
Regarding Claim 2: Morando discloses the rotodynamic pump of claim 1; Morando further discloses wherein the housing includes a first housing portion (A) defining at least in part the impeller cavity (12, 13), and a second housing portion (C) defining at least in part the impeller cavity (12, 13), the second housing portion being movable relative to the first housing portion during operation of the rotodynamic pump to vary the clearance between the impeller and the impeller cavity (Column 2, Lines 56 – 65; Column 3, Lines 37 – 50; Column 3, Lines 51 to Column 4, Line 14), and the pressure regulating mechanism is configured to move the second housing portion relative to the first housing portion to vary the clearance and thereby regulate a delivery pressure of the fluid at an outlet of the pump (Column 3, Lines 37 – 50, “Pumping passages 54 of variable axial width are defined between impeller disc 52, vanes 53 and shroud C. Shroud C comprises a shaft 50 which is slidably extended through impeller hub 50”).   
Regarding Claim 3: Morando discloses the rotodynamic pump of claim 2; Morando further discloses comprising a fluid conduit (80) hydraulically connecting an outlet of the pump to a cavity (72) defined at least in part by the second housing portion (C) to feed fluid from the outlet to the cavity to apply a force on the second housing portion (Column 3, Line 61, “The fitting 73 may transmit pressure to servo chamber 72 through a feedback line 80 from a control area CA such as a control box in a line leading from the pump to a system component that is supplied with fluid by the pump, or from another control area in which there is present a reference pressure, suitably representative of varying pressure conditions which may have to be dealt with by the pump.  Alternatively, the annular chamber 75 may be subjected directly to the pump's discharge pressure, through a suitable connection from the discharge outlet 15 to the fitting 73 or directly to annular chamber 75.”).  
Regarding Claim 4: Morando discloses the rotodynamic pump of claim 3; Morando further discloses comprising a biasing element (77) biasing the second housing portion toward the first housing portion 
Regarding Claim 8: Morando discloses the rotodynamic pump of claim 2; Morando further discloses wherein the impeller is rotatable about a rotation axis (As shown along the cut line axial to the impeller in at least Figure 1) to pump the fluid from the inlet to the outlet (Column 3, Line 32, “Impeller B is driven by rotary power applied to stem 44 and transmitted through shaft 42 to its hub 50.”), and the second housing portion (C) is movable relative to the first housing portion in a direction parallel to the rotation axis (Column 3, Line 46, “The engagement of vanes 53 in slots 65 provides a rotary coupling connection between parts B and C such that shroud C is carried by and rotates in unison with impeller B while freely shiftable axially so as to vary the axial width of pumping passages 54.”).
Regarding Claim 10: Morando discloses the rotodynamic pump of claim 2; Morando further discloses wherein the pressure regulating mechanism (F) includes an actuator (70) operatively connected to the second housing portion (The actuator servo piston 70 is operatively connected to the second housing portion through the use of screws 71 and shaft 60 as shown in at least Figure 1) and a controller (CA) communicatively coupled to the actuator (Column 3, Line 61, “The fitting 73 may transmit pressure to servo chamber 72 through a feedback line 80 from a control area CA such as a control box in a line leading from the pump to a system component that is supplied with fluid by the pump, or from another control area in which there is present a reference pressure, suitably representative of varying pressure conditions which may have to be dealt with by the pump.  Alliteratively, the annular chamber 75 may be subjected directly to the pump's discharge pressure, through a suitable connection from the discharge outlet 15 to the fitting 73 or directly to annular chamber 75.”), the pressure regulating mechanism regulating the delivery pressure toward a delivery pressure setpoint by operating the actuator by the controller to selectively displace the second housing portion relative to the first housing portion in response to a signal indicative of the delivery pressure (Column 2, Line 51, “a serrvoactuator assembly F, operable in response to fluctuations in a control pressure, related to pump discharge pressure, to adjust the shroud C axially with relation to impeller B”; The control area receives a signal in the form of the pump outlet pressure which is supplied to the control area and then transmitted to the servo actuator, Morando does not explicitly disclose that the signal is an electronic or hydraulic signal; however, a broadest reasonable interpretation of the term signal as used in the claim reads over the disclosure of Morando utilizing the hydraulic fluid signal which is transmitted form the CA to the servo actuator).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 3,482,523, “Morando,” in view of US 2,337,639, “Brummer”.
Regarding Claim 5: Morando discloses the rotodynamic pump of claim 4; however, Morando fails to disclose further comprising a bellows, the bellows and the biasing element being movable by movement of the second housing portion relative to the first housing portion.  Morando discloses the movement of the biasing element by movement of the second housing portion relative to the first housing portion.
Brummer teaches the use of a bellows (Sealing element as shown in Figure 2 and in situ in Figures 1 and 3). The bellows of Brummer is utilized as a sealing element over an axial rotating shaft with an impeller.
It would have been obvious to one of ordinary skill in the art to have incorporated the bellows of Brummer into the apparatus of Morando to improve the sealing arrangement between the shaft 60 and the servo chamber 72 with the predicted results that the bellows would act as an expansible seal improving the ability of the apparatus to seal the servo chamber from the shaft 60. Once combined, both the bellows and the biasing element would be movable by movement of the second housing portion relative to the first housing portion through the axial movement of the shaft 60.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 3,482,523, “Morando,” in view of US 2005/0072160, “Futa”.
Regarding Claim 9: Morando discloses the rotodynamic pump of claim 1; however, Morando fails to explicitly disclose the use case of the rotodynamic pump in a fuel system for an aircraft engine, the rotodynamic pump when in use supplying fuel to the aircraft engine.
Futa teaches the use of a rotodynamic pump (116) with a movable housing which is used to supply fuel to an aircraft engine. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have utilized the pump of Morando to supply fuel to .

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,482,523, “Morando,” in view of US 2015/0184594, “Stammen”.
Regarding Claim 11: Morando discloses the rotodynamic pump of claim 10; however, Morando fails to explicitly disclose wherein the actuator includes at least one of an electric motor, and a hydraulic actuator operable via at least one electrically operated hydraulic valve that is communicatively coupled to the controller. Morando discloses the actuator including a hydraulic actuator; however, it does not explicitly disclose that the hydraulic actuator is operable via at least one electrically operated hydraulic valve communicatively coupled to the controller.
Stammen teaches the use of a controller (48), valves (38, 42) and sensors (46) utilized to provide regulation for hydraulic fluid delivery ([0015]). Stammen further teaches that the valves may be electronically operated and communicatively coupled to and controlled by the controller ([0023], “For example, the controller 48 may be coupled to connectors on the valves, such as electric pneumatic or hydraulic actuators, which in turn operate to open and close the valves.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included the electronically operated hydraulic valve and controller control to the hydraulic fluid supply to the hydraulic actuator of 
Regarding Claim 12: Morando discloses the rotodynamic pump of claim 10; however, Morando fails to explicitly disclose comprising a pressure sensor communicatively coupled to the controller and being hydraulically connected to the outlet to generate the signal while the rotodynamic pump is in use.  
Stammen teaches the use of a pressure sensor (46) communicatively coupled to a controller (48) utilized to provide control to valves (38, 42) through the use of an electronic control signal while the apparatus is in use. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have incorporated the use of a pressure sensor into the apparatus of Morando with the predicted results that the use of such a sensor combined with the control area (CA) and the electronic valve actuation teaches of Stammen would allow for more finite control of the pressure being supplied to the servo actuator and thereby increase the level of control available to operate the apparatus of Morando.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 3,482,523, “Morando,” in view of US 4,213,735, “Grennan”.
Regarding Claim 13: Morando discloses the rotodynamic pump of claim 10; however, Morando fails to explicitly disclose wherein the delivery pressure setpoint is a range of pressures
Grennan teaches the control of a variable geometry impeller pump similar to that of Morando and further teaches wherein the operation of the pump and impeller geometry is optimized to be operable over a range of back pressures such (Column 2, Line 65, “The pressure Pa in the pumping cavity 20, which is the same behind each shroud by virtue of an interconnecting passage 49, is preferably modulated in such a manner that a constant output flow is substantially maintained over a wide range of back pressures.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have incorporated control of the impeller over a range of pressure set points, as taught by Grennan, with the predicted results that such operation will allow for the pump to operate such that a constant output flow is substantially maintained over a wide range of back pressures (Grennan, Column 2, Line 65).

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 3,482,523, “Morando,” in view of US 4,213,735, “Grennan,” US 2015/0184594, “Stammen,” and US 2017/0204803, “Pursifull.”
Regarding Claim 14: Morando in view of Grennan teaches the rotodynamic pump of claim 13; however, Morando in view of Grennan fails to explicitly disclose or suggest wherein the controller includes a processor and a non-transient memory communicatively coupled to the processor, the non-transient memory storing processor-executable instructions which, when executed by the processor, cause the controller to execute a proportional-integral-derivative (PID) control algorithm to operate the actuator in response to the signal to regulate the delivery pressure toward the delivery pressure setpoint.
Stammen teaches the use of a pressure sensor, a controller with a memory, and processor-executable instructions as discussed in the previous rejection of claims 11 and 12. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have incorporated the use of a pressure sensor, a controller with a memory, and processor-executable instructions into the apparatus of Morando with the predicted results that the use of such a sensor combined with the control area (CA) and the electronic valve actuation teaches of Stammen would allow for more finite control of the pressure being supplied to the servo actuator and thereby increase the level of control available to operate the apparatus of Morando.
Once combined, Morando in view of Grennan and Stammen teach the claimed invention; however, they do not explicitly teach or suggest the use of a PID control algorithm. 
Pursifull teaches the use of a PID control algorithm in the operation of a fuel system to regulate a fuel output pressure (Figure 3, [0074]). 
It would have bene obvious to one of ordinary skill in the art to implement a PID control scheme as taught by Pursifull as such a PID control scheme is a well-known iterative control scheme capable of use in a control system, such as that utilized by Stammen, with the predicted results that such a PID control based system will be capable of providing finite control to the achieve a delivery pressure set point.

Allowable Subject Matter
Claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,169,286 – Variable capacity centrifugal water pump with movable pressure chamber
US 4,828,454 – Variable capacity centrifugal pump
US 4,417,849 – Variable geometry centrifugal pump
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746